Citation Nr: 1044379	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
lumbar spine osteoarthritis, prior to April 6, 2007, and in 
excess of 20 percent, thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to January 
1956.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Petersburg, Florida, 
VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
in September 2001.  A transcript of the hearing has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In an August 2007 rating decision, the AOJ implemented the 
Board's June 2007 grant of service connection for lumbar spine 
osteoarthritis, and a 10 percent disability evaluation was 
assigned, from February 19, 2003, and increased to 20 percent, in 
a January 2008 rating decision, from April 6, 2007.  In February 
2008, the Veteran filed a notice of disagreement with the 
evaluations assigned for the relevant periods, asserting 
entitlement to an, "Earlier Effective Date for 20% rating for 
Osteoarthritis of the lumbar spine back to 2/19/2003" adding 
that "the rating should have been granted at a percentage 
greater than 20%".  Thus, the Veteran took issue with the 
initial 10 percent disability rating assigned, prior to April 6, 
2007, as well as the 20 percent assigned thereafter, and is 
presumed to be seeking the maximum benefits available under the 
law.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that 
separate ratings for distinct periods of time, based on the facts 
are for consideration.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  In Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Fenderson at 126-28; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In a June 2008 rating decision, the AOJ noted that the Veteran 
is, "claiming that the increased evaluation from 10 percent to 
20 percent should have been effective 02-19-03 which is the date 
you initially filed a claim for service connection for your low 
back," adding that "there is no evidence showing a 20 percent 
evaluation is warranted from 2003 to September 2007."  In light 
of these findings, coupled with the AOJ's July 2008 notification 
to the Veteran that he had one year in which to appeal the 
decision in that regard and the Veteran's reasonable reliance 
thereon, Transcript at 5 (2010), and despite the fact that a 
statement of the case was issued in September 2008, the Board 
finds the January 2009 VA Form 9 perfected an appeal in regard to 
the initial 10 percent evaluation assigned for lumbar spine 
osteoarthritis, prior to April 6, 2007, and the 20 percent 
assigned thereafter.  Consequently, the Board finds that the 
entire period is properly on appeal.  

In addition, the Board notes that on VA examination in March 
2010, the diagnoses entered included bilateral lower extremity 
radiculopathy associated with the service-connected lumbar spine 
osteoarthritis.  An opinion in regard to the degree of impairment 
in that regard, or in regard to the length of the noted 
incapacitating episodes, and in light of the testimony at the 
hearing in regard to the degree of impairment due to 
osteoarthritis in the lumbar spine, the Veteran should be 
afforded another VA examination to determine the degree of 
impairment due to the service-connected lumbar spine 
osteoarthritis and associated symptoms during the relevant 
period.  

The Board notes that disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  

The Board notes that VA promulgated regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
During the pendency of the appeal, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the spine, 
effective September 26, 2003. See 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for rating 
diseases and injuries of the spine, based largely on limitation 
or loss of motion, as well as other symptoms.  The old and new 
criteria are for consideration.

The previous version of the rating criteria provided as follows:

Under Diagnostic Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation of 
motion, a 20 percent rating is assigned for moderate limitation 
of motion, and a maximum schedular rating of 40 percent is 
assigned for severe limitation of motion.

Under Diagnostic Code 5293, when disability from intervertebral 
disc syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 percent is 
awarded when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If there 
is lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, a 20 percent evaluation is in order.  A 
maximum schedular rating of 40 percent is awarded when 
lumbosacral strain is severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The amended version of the rating criteria provides as follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2) provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

Incomplete and complete paralysis of the sciatic nerve are rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent 
evaluation is warranted where there is mild incomplete paralysis 
of the sciatic nerve.  A 20 percent evaluation is warranted where 
there is moderate incomplete paralysis of the sciatic nerve.  A 
40 percent evaluation is assigned where there is moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 percent 
evaluation is warranted where there is severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  An 
80 percent evaluation is assigned where there is complete 
paralysis of the sciatic nerve where the foot dangles and drops, 
there is no active movement possible of muscles blow the knee, 
and flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447, 454 (2009), the Court held that when entitlement to a total 
disability rating based on individual unemployability (TDIU) is 
raised during the adjudicatory process of an underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim for 
benefits for the underlying disability. Evidence has been 
associated with the claims file during the pendency of this 
appeal which pertains to the issue of entitlement to a TDIU, 
including the March 2010 VA examination report.  As such, 
entitlement to a TDIU is to be considered part of the claim in 
this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a 
VA examination to determine the degree of 
impairment due to the service-connected 
lumbar spine osteoarthritis, to include any 
neurologic impairment of the bilateral lower 
extremities.  The claims file should be made 
available for review and the examiner's 
attention should be directed to this remand.  
All necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion in regard to the degree of 
impairment due to service-connected lumbar 
spine osteoarthritis, to include any 
additional functional impairment due to pain, 
weakened movement, excess fatigability and 
incoordination in accordance with 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, an opinion as 
to any identified associated neurologic 
impairment should be expressed in terms of 
mild, moderate or severe.  

The AOJ should request that in rendering the 
requested opinion above, the examiner state 
whether the Veteran's service-connected 
disabilities preclude him from maintaining 
substantially gainful employment.  In 
addition, if any increase in the degree of 
impairment in the service-connected 
disability is identified during the relevant 
period, the date of any increase should be 
reported, to the extent possible.

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all VA 
opinions obtained for adequacy.  Any 
necessary action or further development 
identified should be accomplished prior to 
returning the claims file to the Board.  If 
the benefits sought on appeal remain denied, 
a supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


